DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
 
Response to Amendment
	The previous rejections under 35 U.S.C. 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections are revised to incorporate new claim limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 27, 32, 39, 44, 46 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0190840 to Harada (of record, JP 6639496B2, also of record, is a publication of the JP 2015-127746 application, from which Harada claims benefit; it is included with this action to facilitate efforts to show that the subject matter relied upon in Harada finds support in the original Japanese application, filed 6/25/2015).
Regarding claims 27 and 32, Harada teaches a solar cell (Figs. 16) comprising
a substrate 101 having a light receiving surface (facing bottom of page in Fig. 16B) and a back surface (visible in Fig. 16A, facing top of page in Fig. 16B, ¶0065, 0066, 0164)
emitter regions 1220n of a first conductivity type  and rectangularly segmented emitter regions 1220p of a second conductivity type disposed on the back surface of the substrate 101 (¶0071, 0165, 0166), the emitter regions 1220n separate from the rectangularly segmented emitter regions 1220p, with gaps 1221 between segments of the rectangularly segmented emitter regions
continuity portions (regions of reduced thickness illustrated in Fig. 16B) located in the gaps 1221 between segments of the rectangularly segmented emitter regions 1220p, wherein the continuity portions electrically connect the rectangularly segmented emitter regions (¶0173),  wherein the continuity portions are formed from a same material as the rectangularly segmented emitter regions (both the regions 1220p and continuity portions are formed of amorphous silicon), wherein each of the continuity portions has a lateral width (between black brackets in Marked-up Fig. 16B below) has a lateral width less than a lateral width of each of the rectangularly segmented emitter regions (between grey brackets) 
an intrinsic layer 102i coextensive with each of the emitter regions 1220n and each segment of the rectangularly segmented emitter regions 1220p, each intrinsic layer between the back surface of the substrate 101 and the corresponding emitter region 1220n or corresponding segment of the rectangularly segmented emitter regions (layer 102i is continuous across the whole back surface of the substrate 101, ¶0067, 0089; therefore the single intrinsic layer exists between the back surface of the substrate and all emitter regions; any emitter region 1220n and segmented emitter region 1220p could be designated as “the corresponding” emitter region 1220n or “the corresponding” segment of the rectangular segmented emitter regions 1220p).
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    238
    526
    media_image1.png
    Greyscale

The emitter regions 1220n are not continuous emitter regions; they have gaps and segments in a left-right direction of Fig. 16A. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the emitter regions 1220n as continuous emitter regions of a first conductivity type (such as illustrated in Fig. 12A, where emitter regions 1220n do not have segments/gaps), while keeping the rectangularly segmented emitter regions of a second conductivity type the same (as illustrated in Fig. 16A), since such an embodiment is clearly within the scope of Harada’s disclosure (¶0174). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the intrinsic layer 102i to be an oxide layer, as it would have merely required the choice of a known material for its art-recognized purpose (¶0067 recites that silicon oxide or silicon carbon oxide can be the material of an intrinsic layer). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Per claim 32, modified-Harada teaches the limitations of claim 27. A person having ordinary skill in the art would form the continuous emitter regions of modified-Harada to comprise phosphorous to impart conductivity (¶0071).
Regarding claims 39 and 44, Harada teaches a solar cell (Figs. 16) comprising
a substrate 101 having a light receiving surface (facing bottom of page in Fig. 16B) and a back surface (visible in Fig. 16A, facing top of page in Fig. 16B, ¶0065, 0066, 0164)
emitter regions 1220n of a first conductivity type and rectangularly segmented emitter regions 1220p of a second conductivity type disposed on the back surface of the substrate 101 (¶0071, 0165, 0166), the emitter regions 1220n separate from the rectangularly segmented emitter regions 1220p, with gaps 1221 between segments of the rectangularly segmented emitter regions
continuity portions (regions of reduced thickness illustrated in Fig. 16B) located in the gaps 1221 between segments of the rectangularly segmented emitter regions 1220p, wherein the continuity portions electrically connect the rectangularly segmented emitter regions (¶0173), wherein each of the continuity portions has a lateral width (between black brackets in Marked-up Fig. 16B below) has a lateral width less than a lateral width of each of the rectangularly segmented emitter regions (between grey brackets)
an intrinsic layer 102i coextensive with each of the emitter regions 1220n and each segment of the rectangularly segmented emitter regions 1220p, each intrinsic layer between the back surface of the substrate 101 and the corresponding emitter region 1220n or corresponding segment of the rectangularly segmented emitter regions (layer 102i is continuous across the whole back surface of the substrate 101, ¶0067, 0089; therefore the single intrinsic layer exists between the back surface of the substrate and all emitter regions; any emitter region 1220n and segmented emitter region 1220p could be designated as “the corresponding” emitter region 1220n or “the corresponding” segment of the rectangular segmented emitter regions 1220p), wherein the intrinsic layer is coextensive with the continuity portions (Fig. 16B shows that layer 102i is formed under all emitter layers and gaps 1221).
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    238
    526
    media_image1.png
    Greyscale

The emitter regions 1220n are not continuous emitter regions; they have gaps and segments in a left-right direction of Fig. 16A. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the emitter regions 1220n as continuous emitter regions of a first conductivity type (such as illustrated in Fig. 12A, where emitter regions 1220n do not have segments/gaps), while keeping the rectangularly segmented emitter regions of a second conductivity type the same (as illustrated in Fig. 16A), since such an embodiment is clearly within the scope of Harada’s disclosure (¶0174). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the intrinsic layer 102i to be an oxide layer, as it would have merely required the choice of a known material for its art-recognized purpose (¶0067 recites that silicon oxide or silicon carbon oxide can be the material of an intrinsic layer). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Per claim 44, modified-Harada teaches the limitations of claim 39. A person having ordinary skill in the art would form the continuous emitter regions of modified-Harada to comprise phosphorous to impart conductivity (¶0071).
Regarding claims 46 and 51, Harada teaches a solar cell (Figs. 16) comprising
a substrate 101 having a light receiving surface (facing bottom of page in Fig. 16B) and a back surface (visible in Fig. 16A, facing top of page in Fig. 16B, ¶0065, 0066, 0164)
emitter regions 1220n of a first conductivity type and rectangularly segmented emitter regions 1220p of a second conductivity type disposed on the back surface of the substrate 101 (¶0071, 0165, 0166), the emitter regions 1220n separate from the rectangularly segmented emitter regions 1220p, with gaps 1221 between segments of the rectangularly segmented emitter regions
continuity portions (regions of reduced thickness illustrated in Fig. 16B) located in the gaps 1221 between segments of the rectangularly segmented emitter regions 1220p, wherein the continuity portions electrically connect the rectangularly segmented emitter regions (¶0173), and wherein the continuity portions are formed from a same material as the rectangularly segmented emitter regions (both the regions 1220p and continuity portions are formed of amorphous silicon), wherein each of the continuity portions has a lateral width (between black brackets in Marked-up Fig. 16B below) has a lateral width less than a lateral width of each of the rectangularly segmented emitter regions (between grey brackets) 
an intrinsic layer 102i coextensive with each of the emitter regions 1220n and each segment of the rectangularly segmented emitter regions 1220p, each intrinsic layer between the back surface of the substrate 101 and the corresponding emitter region 1220n or corresponding segment of the rectangularly segmented emitter regions (layer 102i is continuous across the whole back surface of the substrate 101, ¶0067, 0089; therefore the single intrinsic layer exists between the back surface of the substrate and all emitter regions; any emitter region 1220n and segmented emitter region 1220p could be designated as “the corresponding” emitter region 1220n or “the corresponding” segment of the rectangular segmented emitter regions 1220p), wherein the intrinsic layer is coextensive with the continuity portions (Fig. 16B shows that layer 102i is formed under all emitter layers and gaps 1221).
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    238
    526
    media_image1.png
    Greyscale

The emitter regions 1220n are not continuous emitter regions; they have gaps and segments in a left-right direction of Fig. 16A. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the emitter regions 1220n as continuous emitter regions of a first conductivity type (such as illustrated in Fig. 12A, where emitter regions 1220n do not have segments/gaps), while keeping the rectangularly segmented emitter regions of a second conductivity type the same (as illustrated in Fig. 16A), since such an embodiment is clearly within the scope of Harada’s disclosure (¶0174). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the intrinsic layer 102i to be an oxide layer, as it would have merely required the choice of a known material for its art-recognized purpose (¶0067 recites that silicon oxide or silicon carbon oxide can be the material of an intrinsic layer). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Per claim 51, modified-Harada teaches the limitations of claim 46. A person having ordinary skill in the art would form the continuous emitter regions of modified-Harada to comprise phosphorous to impart conductivity (¶0071).

Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claim 27 above, and further in view of US PGPub 2012/0266951 to Li (of record).
Regarding claims 30 and 31, modified-Harada teaches the limitations of claim 27. Harada teaches that the emitter regions of that invention are formed of doped amorphous silicon in an embodiment (¶0071, 0072), but does not teach polycrystalline silicon. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the continuous emitter regions and rectangularly segmented emitter regions of doped polycrystalline silicon, as doped amorphous silicon and doped polycrystalline silicon are known alternatives for forming such emitter regions (¶0050 of Li). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim(s) 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claim 39 above, and further in view of Li.
Regarding claims 42 and 43, modified-Harada teaches the limitations of claim 39. Harada teaches that the emitter regions of that invention are formed of doped amorphous silicon in an embodiment (¶0071, 0072), but does not teach polycrystalline silicon. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the continuous emitter regions and rectangularly segmented emitter regions of doped polycrystalline silicon, as doped amorphous silicon and doped polycrystalline silicon are known alternatives for forming such emitter regions (¶0050 of Li). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim(s) 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claim 46 above, and further in view of Li.
Regarding claims 49 and 50, modified-Harada teaches the limitations of claim 46. Harada teaches that the emitter regions of that invention are formed of doped amorphous silicon in an embodiment (¶0071, 0072), but does not teach polycrystalline silicon. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the continuous emitter regions and rectangularly segmented emitter regions of doped polycrystalline silicon, as doped amorphous silicon and doped polycrystalline silicon are known alternatives for forming such emitter regions (¶0050 of Li). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claim 27 above, and further in view of US PGPub 2014/0130854 to Lee (of record).
Regarding claims 28 and 29, modified-Harada teaches the limitations of claim 27. Harada does not specifically teach an isolation material region located at the gaps between segments of the rectangularly segmented emitter regions. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an isolation material region (element 231 of Figs. 1, 4 extends between elements 111, 112) at gaps between discontinuous semiconductor segments formed on the back surface of a substrate in order to passivate and reduce losses at the exposed surface of those segments (¶0066, 0067). As such, a skilled artisan would locate an isolation material region at gaps between segments of the rectangularly segmented emitter regions of modified-Harada to passivate the exposed surface at the gaps. Further, a skilled artisan would form the isolation material region to comprise silicon nitride because it would merely require the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claim(s) 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claim 39 above, and further in view of Lee.
Regarding claims 40 and 41, modified-Harada teaches the limitations of claim 39. Harada does not specifically teach an isolation material region located at the gaps between segments of the rectangularly segmented emitter regions. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an isolation material region (element 231 of Figs. 1, 4 extends between elements 111, 112) at gaps between discontinuous semiconductor segments formed on the back surface of a substrate in order to passivate and reduce losses at the exposed surface of those segments (¶0066, 0067). As such, a skilled artisan would locate an isolation material region at gaps between segments of the rectangularly segmented emitter regions of modified-Harada to passivate the exposed surface at the gaps. Further, a skilled artisan would form the isolation material region to comprise silicon nitride because it would merely require the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claim(s) 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claim 46 above, and further in view of Lee.
Regarding claims 47 and 48, modified-Harada teaches the limitations of claim 46. Harada does not specifically teach an isolation material region located at the gaps between segments of the rectangularly segmented emitter regions. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an isolation material region (element 231 of Figs. 1, 4 extends between elements 111, 112) at gaps between discontinuous semiconductor segments formed on the back surface of a substrate in order to passivate and reduce losses at the exposed surface of those segments (¶0066, 0067). As such, a skilled artisan would locate an isolation material region at gaps between segments of the rectangularly segmented emitter regions of modified-Harada to passivate the exposed surface at the gaps. Further, a skilled artisan would form the isolation material region to comprise silicon nitride because it would merely require the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 27-32, 39-44, and 46-51 have been considered but are moot due to the new grounds of rejection.
Applicant’s amendment seems to be an attempt to further claim limitations presented in Figure 7B of the instant drawings, and relies upon a narrow definition of a lateral dimension as perpendicular to a longitudinal dimension, wherein the longitudinal dimension of an element is necessarily the larger dimension. The claim language is not precise enough to limit the interpretation of “lateral width” so narrowly. “Lateral” can be interpreted to mean “of or relating to the side or sides” or “of, at, from, on, or toward the side; sideways” (definitions retrieved from https://www.collinsdictionary.com/dictionary/english/lateral on 5/19/2021). In other words, it is within the broadest reasonable interpretation to interpret a “lateral width” to be a dimension that is perpendicular to a thickness dimension, as is relied upon in the rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726